Citation Nr: 0016190	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the decision to sever service connection for 
recurrent depression with a generalized anxiety disorder was 
proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which severed an award 
of service connection for recurrent depression with a 
generalized anxiety disorder.


FINDINGS OF FACT

The factual basis for the grant of service connection for 
recurrent depression with a generalized anxiety disorder as 
secondary to the service-connected lung cancer residuals in 
the May 1994 rating decision was false.  The May 1994 rating 
decision therefore contained CUE, and severance of service 
connection for recurrent depression with a generalized 
anxiety disorder was proper.  


CONCLUSION OF LAW

The May 1994 rating action which granted service connection 
for recurrent depression with a generalized anxiety disorder 
as secondary to the service-connected lung cancer residuals 
was clearly and unmistakably erroneous, and the subsequent 
rating decision severing benefits was proper.  38 C.F.R. 
§ 3.105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1994 rating decision, the RO granted service 
connection for chronic recurrent depression with generalized 
anxiety disorder as secondary to service-connected residuals 
of bronchogenic carcinoma.  In the rating action presently on 
appeal, service connection was severed .  Once service 
connection has been granted, it can be severed only upon the 
Secretary of the VA's showing that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d) (1999); Daniels v. Gober, 10 
Vet. App. 474 (1997).  Thus, the burden of proof in severing 
service connection is on the Government, and this burden is 
the same as a claimant's burden in attempting to overturn a 
final decision on the basis of clear and unmistakable error 
(CUE).  

To establish a valid CUE claim, and thus to establish a basis 
for severing service connection, it must be shown that: (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied" (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), (2) the error must be 
"undebatable" and the sort of error "which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made," and (3) a finding of clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior decision.  See Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Clear 
and unmistakable error is "the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error." See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. § 
3.105(d).

Unlike a CUE determination, a decision to sever service 
connection may be based on consideration of evidence acquired 
after the original granting of service connection.  The 
regulation does not limit reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  Daniels, at 480; See also Venturella v. Gober, 10 
Vet. App. 340, 342-43 (1997).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided by 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(d).

The question before the Board is whether, based on all the 
evidence of record (including that which was recently 
obtained by the RO), the rating decision of May 1994 was 
clearly and unmistakably erroneous in granting service 
connection for chronic recurrent depression with generalized 
anxiety disorder. 

By an October 1982 rating decision, service connection was 
granted and a 100 percent rating assigned for bronchogenic 
carcinoma of the lung with metastasis, effective from July 
14, 1982.  By subsequent rating action, the rating was 
reduced to the present level of 30 percent.  In December 
1992, the veteran submitted a claim of service connection for 
post-traumatic stress disorder as secondary to the service-
connected residuals of lung cancer.  In adjudicating that 
claim, the RO considered the report of an April 1993 VA 
hospitalization which yielded a diagnosis of major depression 
with anxiety features.  It was noted within the report that 
the veteran had a history of depression after treatment for 
lung cancer.  The RO also considered the report of a December 
1993 VA examination in which the veteran was noted to have 
described the experience of having been diagnosed with cancer 
at such a tender age as an absolute nightmare."  She 
reported a history of chronic depression since that time, 
with two suicide attempts.  The examiner noted that the 
veteran had been receiving consistent treatment for anxiety 
and depression on an outpatient basis since discharge from 
service in 1982.  Following mental status examination, the 
examiner commented that the overall clinical impression was 
one of a major depressive disorder, recurrent, and of a 
generalized anxiety disorder with periodic anxiety attacks 
and a mild to moderate agoraphobia, all of which the examiner 
felt were secondary to the veteran's history of diagnosed 
cancer and surgery.

Based on a review of that evidence, the RO granted service 
connection for recurrent major depression with generalized 
anxiety disorder, claimed as PTSD, effective from December 
22, 1992.  The RO assigned an initial rating of 30 percent, a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for the period April 24, 1993 to June 30, 1993,and a 
30 percent rating thereafter.  The RO further noted that the 
veteran's depression and anxiety disorder were "directly due 
to and proximately the result of" the service-connected 
residuals of lung cancer.  

Medical evidence associated with the claims folder thereafter 
included VA treatment records, reports of VA and private 
hospitalizations and the reports of VA examinations.  

The report of a March 1997 private hospitalization following 
a suicide attempt yielded a diagnosis of bipolar disorder, 
type II, with mixed features of depression and hypomania.  
The veteran's depressive episodes were noted to date back 
"at least to 1992 [sic], when she was diagnosed with lung 
cancer."  

The veteran was afforded a VA examination in July 1997 at 
which time she reported that she was increasingly more 
depressed and had a history of compulsive gambling and 
occasional drug and alcohol abuse.  The examiner noted that 
at the time of the March 1997 hospitalization, the veteran 
was diagnosed with bipolar disorder, but prior to that, she 
had consistently been diagnosed as having major depression.  

The report of an August 1997 VA hospitalization yielded a 
diagnosis of bipolar affective disorder, mixed presentation.  

In an October 1997 rating action, the RO increased the rating 
for the service-connected psychiatric disorder to 50 percent, 
effective from April 1997.  Additionally, the RO granted a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29, effective from August 12, 1997 to September 30, 1997, 
and a 50 percent rating effective from October 1, 1997.  In 
an October 1997 decision, the RO extended the temporary 
convalescent rating to November 1, 1997, with a 50 percent 
rating effective thereafter.  

The veteran was afforded a VA examination in July 1998 at 
which time it was noted that the RO had requested a 
clarification of her diagnosis.  The examiner indicated that 
she had reviewed the claims folder and available medical 
records prior to the evaluation.  It was noted that the 
veteran had been consistently receiving psychiatric treatment 
over the past year for bipolar disorder and had been 
hospitalized on three separate occasions during 1997.  The 
veteran reported that her primary psychiatric problem at the 
present time involved episodes of both manic and depressive 
behavior.  Following mental status examination, the diagnoses 
included bipolar disorder, most recent episode depressed and 
alcohol abuse on Axis I and borderline personality disorder 
on Axis II.  The examiner noted that the veteran met 
diagnostic criteria for bipolar disorder and reported 
experiencing symptoms consistent with both manic episodes as 
well as depressive episodes.  It was the examiner's opinion 
that the veteran's current bipolar disorder was the same 
disorder as that diagnosed as recurrent depression.  The 
examiner further commented that it was likely that the 
veteran was originally given the diagnosis of recurrent 
depression when she was in a depressive state at that time 
and the manic episodes had not entirely developed.  
"However, over time she has begun to experience more manic 
episodes, and, therefore, her diagnosis has changed from 
simply recurrent depression to bipolar disorder involving 
depressive and manic episodes."

In August 1998, the RO proposed severing service connection 
for recurrent depression with a generalized anxiety disorder.  
In the proposed rating action, the RO noted that medical 
evidence associated with the record subsequent to the 
original grant of service connection noted diagnoses of 
bipolar disorder and ongoing treatment for the condition, 
with no indication of a diagnosis of major depression 
secondary to a medical condition.  By that same rating 
action, the RO denied a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
In a letter to the veteran dated that same month, the RO 
notified her of the proposed action to sever service 
connection and of the denial of a TDIU.  She was offered the 
opportunity to present evidence within 60 days and appear at 
a hearing, if she wished.  

In September 1998, the veteran's representative notified the 
RO that the veteran was hospitalized at a VA medical center 
and requested that all hospital records be obtained.  Records 
referable to that hospitalization noted that the veteran was 
admitted for treatment of bipolar disorder and alcohol 
dependency.  It was noted that that were no major medical 
needs during the admission.  

In an October 1998 statement, the veteran expressed 
disagreement with the August 1998 rating action.  

By rating decision dated in November 1998, the RO implemented 
the decision to sever service connection for recurrent 
depression with generalized anxiety disorder, effective 
February 1, 1999.  

The veteran initiated the present appeal by submitting a 
notice of disagreement (NOD) in January 1999 in which she 
referred to her October 1998 statement and limited her 
disagreement to the issue of severance of service connection.  

The veteran reiterated her claim at a March 1999 personal 
hearing at the RO and questioned which diagnosis was correct: 
the initial diagnosis of recurrent depression or the more 
recent finding of bipolar disorder. 

At the request of the RO, the veteran's claims folder and 
medical records were reviewed by a VA examiner in August 1999 
in order to obtain an opinion as to the etiology of the 
veteran's current psychiatric problems.  The examiner 
detailed the veteran's social and occupational history as 
well as her history of psychiatric treatment.  It was noted 
that the veteran had reported a history of panic attacks 
dating back to 1983.  Her medical history was noted to 
include mitral valve prolapse, lung cancer, history of 
gastritis and ulcers, history of chronic obstructive 
pulmonary disease and history of migraine headaches.  The 
examiner noted that while the July 1997 VA examination 
included a diagnosis of major depression, it was also noted 
at that time that the veteran had a prior diagnosis of 
bipolar disorder and recent hospitalization for the same.  

A March 1997 hospitalization report was noted to include the 
veteran's report of panic attacks dating to 1983, with the 
first attack occurring while with friends.  The examiner 
observed that there was no mention at that time of a 
relationship between medical problems and ensuing panic 
attacks or depression.  The veteran was also noted to have a 
history of cocaine and alcohol abuse at that time.  A July 
1998 VA examination included the notation that the veteran 
had been consistently seeking psychiatric treatment for 
bipolar disorder.  Most recently, the veteran had continued 
in treatment and been given diagnoses of bipolar disorder 
mixed type, alcohol abuse and borderline personality 
disorder.  The July 1998 VA examination yielded similar 
diagnoses.  Medical records dating to March 1999 were noted 
to detail continued treatment for bipolar disorder or alcohol 
dependence.  The current diagnostic impressions included 
bipolar disorder, type 1, and alcohol abuse by history on 
Axis I and borderline personality disorder on Axis II.  

In response to the RO's request for clarification of the 
diagnosis, the reviewer noted that, following extensive 
review of the claims folder, including recent treatment 
records, historical documents and reports of VA examinations, 
the conclusion was essentially the same as that noted in July 
1998, that is, that the veteran appears to have been 
misdiagnosed as major depression, recurrent type, as opposed 
to the more correct recent diagnosis of bipolar disorder, 
type 1.  The reviewer went on to state the following:

Further, there is no evidence to suggest that the 
veteran's recurrent bipolar disorder is in fact 
[in] any way related to her service-connected lung 
condition, that of malignant respiratory system 
neoplasm.  The veteran's first reported anxiety 
attack appeared in no way to be related in content 
to her medical conditions according to report.  
Further, while it is possible in cases for subjects 
to develop a depressive disorder secondary to a 
general medical condition, [i]n this particular 
case, it is highly unlikely that a bipolar 
affective disorder and borderline personality 
disorder would have arisen from the described 
general medical conditions.  The veteran's 
borderline personality disorder is in all 
likelihood related to events occurring during her 
childhood, including a reported significant history 
of sexual and physical abuse.  The veteran's 
bipolar disorder would not be expected to have 
arisen from a general medical condition of any 
kind.  It is this examiner's opinion that the 
veteran's borderline personality disorder and later 
manifestation of bipolar affective disorder are not 
related to her service-connected medical disorder.

In a September 1999 supplemental statement of the case, the 
RO reviewed the evidence of record and confirmed the prior 
decision to sever service connection.

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the laws and regulations governing 
decisions to sever service connection, and concludes that the 
RO's action was proper.  The August 1998 rating decision 
proposing severance of service connection set forth all 
material facts and reasons for the proposed severance.  The 
veteran was notified of the proposed severance by letter in 
August 1998 and given an opportunity to present additional 
evidence and offer testimony at a personal hearing.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met. 

The Board further finds that the May 1994 rating decision, 
wherein the RO granted service connection for recurrent 
depression with a generalized anxiety disorder, was clearly 
and unmistakably erroneous in that the veteran's psychiatric 
disability was determined to be related to the service-
connected residuals of lung cancer.  Although the medical 
evidence of record at the time of the initial grant of 
service connection included a medical opinion that the 
veteran's depression was related to the service-connected 
lung cancer, the RO's decision to sever service connection 
was based on a certified change in diagnosis.  See 38 C.F.R. 
§ 3.105(d).  Medical evidence associated with the claims 
folder after the initial grant of service connection included 
diagnoses of bipolar disorder and borderline personality 
disorder, without reference to a relationship between those 
diagnoses and the veteran's service-connected lung cancer 
residuals.  In an August 1999 opinion rendered in response to 
a request from the RO to clarify the medical question central 
to this case, a VA medical authority reviewed the entire 
claims folder and concluded that, in the light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous.  It was also 
considered "highly unlikely" that a bipolar disorder and 
borderline personality disorder would be precipitated by the 
veteran's medical condition.  That opinion was accompanied by 
a summary of the pertinent facts and findings and included 
reasons supporting the conclusion that there was no 
relationship between the veteran's bipolar disorder and 
borderline personality disorder and her service-connected 
residuals of lung cancer.  

The evidence which was subsequently obtained clearly and 
unmistakably showed that the veteran's psychiatric disability 
was not related to the service-connected lung cancer 
residuals.  If the RO had been aware of this at the time of 
the May 1994 decision, service connection would never have 
been granted.  Therefore, the Board concludes that action by 
the RO which granted service connection for recurrent 
depression with a generalized anxiety disorder was clearly 
and unmistakably erroneous, and the subsequent rating 
decision severing benefits was proper.  


ORDER

The May 1994 rating decision contained clear and unmistakable 
error in its grant of service connection for recurrent 
depression with a generalized anxiety disorder, and service 
connection is therefore severed.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

